Citation Nr: 1045554	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  05-26 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to October 
1970.
This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2004 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied the benefits sought 
on appeal.  

In a December 2007 decision, the Board denied the Veteran's 
hearing loss and tinnitus claims.  The Veteran appealed that 
December 2007 Board decision to the United States Court of 
Appeals for Veterans Claims.  In a March 2010 Memorandum 
Decision, the Court vacated the Board decision and remanded the 
claims to the Board for readjudication.  Following the issuance 
of that Memorandum Decision, the Veteran submitted additional 
evidence in support of his claim, accompanied by a waiver of RO 
consideration.  Nevertheless, in view of the action taken below, 
initial consideration of that evidence by the RO should be 
undertaken.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Although the Board regrets the additional delay in this appeal, 
it is constrained by the fact that proper adjudication requires 
further development.

The Veteran asserts that he suffers from hearing loss and 
tinnitus that had their onset during his period of active duty.  
Specifically, he contends that while serving in Vietnam, he was 
subjected to frequent acoustic trauma from rocket, mortar, and 
artillery tank fire.  

The Veteran's service personnel records confirm that he served in 
Vietnam.  Additionally, those records show that his military 
occupational specialty was combat engineer, which is consistent 
with his account of exposure to weapons fire.  Thus, the Board 
finds that the Veteran was likely exposed to acoustic trauma in 
service.  However, in order to establish service connection, 
there still needs to be a nexus linking a current disability to 
the in-service injury.

On examination prior to his entry into service in June 1968, the 
Veteran underwent audiological testing, which did not reveal any 
hearing abnormalities.  His subsequent service medical records 
are negative for any complaints or clinical findings of hearing 
loss or ringing in the ears.  Additionally, the report of the 
Veteran's October 1970 separation examination shows that he 
scored 15/15 on a whisper voice test, which was considered 
normal.  However, the Veteran maintains that this technique did 
not include audiometric data and therefore was not a reliable 
indicator of hearing loss.

The first post-service evidence of hearing problems is a May 2004 
VA outpatient treatment record, which shows that the Veteran 
complained of poor hearing and ringing in both ears.  Subsequent 
VA medical records dated in October 2004 show that he was 
diagnosed with moderately severe mixed hearing loss and tinnitus 
in the right ear.  However, on a follow-up VA consultation in 
March 2005, the Veteran stated that his hearing had improved and 
that the ringing in his right ear had stopped.  At that time, a 
VA treating audiologist determined that Veteran demonstrated mild 
to moderate sensorineural hearing loss and fitted him with 
hearing aids.  Significantly, while that VA treating audiologist 
noted that audiological testing had been performed in October 
2004 and March 2005, the specific test results from those dates 
were not associated with the claims folder.  

The record thereafter shows that the Veteran was scheduled for a 
follow-up VA audiological consultation in November 2005, but did 
not report for that examination.  On a subsequent VA examination 
dated in January 2010, he was noted to have a history of hearing 
loss.  However, that VA examination principally addressed the 
Veteran's service-connected psychiatric disorder and did not 
include an opinion as to whether any current hearing loss or 
tinnitus was related to his in-service noise exposure or to any 
other aspect of his military service.  No nexus opinion has yet 
been rendered by any VA or private medical provider.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 U.S.C.A. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination). 

The Veteran has not yet been afforded a VA examination and 
etiological opinion with respect to his hearing loss and tinnitus 
claims.  The Board recognizes that he has submitted lay evidence 
that suggests a nexus between his current hearing problems and 
his in-service noise exposure.  The Veteran is competent to 
report that he was exposed to acoustic trauma in service and his 
lay statements and testimony in this regard are considered 
credible.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  
Additionally, the Board observes that the Veteran's lay 
description of hearing problems and ringing in his ears 
represents competent lay evidence that he currently suffers from 
symptoms of hearing loss and tinnitus.  Charles v. Principi, 16 
Vet. App. 370 (2002).  He is also competent to state that he has 
had hearing problems and ringing in his ears since service and 
his statements in that regard are considered credible in the 
absence of any contradictory evidence.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board 
considers it significant that, during his March 2005 VA audiology 
consultation, the Veteran indicated that his hearing had improved 
and that he no longer experienced ringing in his ears.  That 
admission weighs against his current assertions of a continuity 
of symptomatology since service.  Consequently, it remains 
unclear to the Board whether the hearing loss and tinnitus 
symptoms that the Veteran now reports are related to the symptoms 
he allegedly experienced in service.  

Moreover, while the Board acknowledges that the Veteran's October 
2004 and March 2005 VA treatment records contain diagnoses of 
moderately severe mixed hearing loss and moderate sensorineural 
hearing loss, it is unclear whether those diagnoses are bilateral 
or only pertain to the right ear.  

Furthermore, as the underlying audiological test results have not 
yet been associated with the claims folder, it remains unclear 
whether the Veteran's hearing loss meets the criteria for a 
disability under 38 C.F.R. § 3.385.  Parenthetically, the Board 
notes that impaired hearing will be considered a disability for 
VA purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000, and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies are 
26 decibels; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

In light of the foregoing, the Board finds that a remand for a VA 
examination and etiological opinion is necessary in order to 
fully and fairly assess the merits of the Veteran's hearing loss 
and tinnitus claims.  That new VA examination should include 
audiological testing.  It should also include a review of all 
pertinent evidence in the Veteran's claims folder.  To ensure a 
thorough examination and evaluation, his service-connected 
disability must be viewed in relation to its history.  38 C.F.R. 
§ 4.1 (2010)

Finally, a remand is warranted to obtain outstanding VA medical 
records.  The Veteran's October 2004 and March 2005 VA 
audiological test results are not yet of record.  Moreover, it is 
unclear whether the Veteran has received any treatment for 
hearing problems since March 2006 as no subsequent VA medical 
records, with the exception of the January 2010 VA psychiatric 
examination report, have yet been associated with the claims 
folder.  Accordingly, the Board finds that, on remand, efforts 
should be made to obtain the Veteran's October 2004 and March 
2005 VA audiological test results and any additional VA medical 
records dated after March 2006.  38 C.F.R. § 3.159(c)(2) (2010); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims folder 
copies of the Veteran's October 2004 and March 
2005 audiological test results and all medical 
records from the VA Medical Center in Mountain 
Home, Tennessee, dated after March 2006.  
2.  After the above development has been 
completed, schedule the Veteran for a VA 
audiological examination for the purpose of 
ascertaining the nature and etiology of any 
current hearing loss and tinnitus.  The claims 
folder should be reviewed by the examiner and 
the examination report should note that review.  
All appropriate tests, including an 
audiological evaluation, should be conducted.  
The examiner should provide a rationale for any 
opinion expressed and reconcile it with all 
pertinent evidence of record, including the 
Veteran's assertions of frequent exposure to 
rocket, mortar, and artillery tank fire in 
Vietnam and his service medical records, which 
show that he did not complain or seek treatment 
for hearing problems while on active duty and 
scored a 15/15 on a whisper voice test on 
separation.  The VA examiner should also 
consider the Veteran's post-service VA medical 
records showing that, in May 2004, he 
complained of poor hearing and ringing in both 
ears but then indicated in March 2005 that his 
symptoms had improved.  Additionally, the VA 
examiner should consider the findings of the 
October 2004 and March 2005 VA audiologists, 
who diagnosed the Veteran with moderately 
severe mixed hearing loss with right ear 
tinnitus and mild to moderate sensorineural 
hearing loss.  Finally, the examiner should 
consider the Veteran's reports of a continuity 
of hearing loss and tinnitus symptoms since 
service.  Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  Specifically, the VA examiner's 
opinion should address the following:

a)  Diagnose all current hearing 
disabilities and specify whether the 
Veteran has unilateral or bilateral 
hearing loss.

b)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current hearing loss 
was caused or aggravated by in-service 
noise exposure or any other aspect the 
Veteran's military service.  

c)  State whether it is at least as 
likely as not (50 percent probability or 
greater) that any current tinnitus was 
caused or aggravated by in-service noise 
exposure or any other aspect the 
Veteran's military service.  

3.  Then, readjudicate the claims.  If any 
aspect of the decision remains adverse to the 
Veteran, issue a supplemental statement of 
the case.  Allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

